Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. Applicant alleges “none of the references cited disclose, teach or suggest the elements as recites in the claims.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  It is further noted that the specification as originally set forth three paragraphs relating to the IMU/inertial sensor in each case describes such as “optional” and “deliberately dispense with” such, suggesting that such a feature was not considered to have any patentable or inventive weight.  
Numerous issues with respect to 35 USC 112b remain in the application.  Thus, the applicant’s statement that the current amendments overcome the rejections without any explanation thereof are not persuasive. 
Drawings
A replacement drawing of FIG. 2 was received on 12/21/20.  This drawing is accepted.  However, the drawings remain objected to in light of the fact that no changes were made to FIG. 1 which includes sets of open-ended lines that suggest that it is coupled on the top and bottom to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-10, 12-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claims 1 and 18, the language “an independent microcontroller that complies with an autonomous safety integrity level for functional safety” is indefinite since it fails to clearly and distinctly set forth the subject matter.  It is unclear what the metes and bounds of “complies with an autonomous safety integrity level for functional safety” encompasses with respect to the microcontroller.  For purposes of this Office Action, any processor capable of providing safety or integrity information is deemed to be encompassed by such.
In claims 1 and 18, the language “evaluating . . . the first absolute position based on a deviation from the second absolute position or vice versa” lacks clarity with respect to “or vice versa.” The evaluation of a deviation between two values is the same, thus it is unclear what is supposedly described by the language.
In claims 1 and 18, the language “outputting . . . a position of the vehicle based on the evaluation” is indefinite since it is unclear what relationship the outputted position has with respect to either of the first or second absolute positions. It is unclear whether the first absolute position, the second absolute position or some combination of the absolute positions is output.
In claims 1 and 18, the language “the position associated with a measure of accuracy and a measure of safety” is indefinite since (1) it is unclear what the metes and bounds of “associated with” encompasses or entails and (2) it is unclear what the scope of “a measure of accuracy” and “a measure of safety
In claim 7, it is unclear in what manner the method is further limited by the claim language “inertial sensor complies with ASIL A, B, C or D according to ISO 26262 standard”.  The specification fails to assist in understanding in what manner the inertial sensor complies with the standards or how such limits the method of determining a position.  It is unclear if there is some structural connotation to this language or if some process is allegedly associated therewith.
In claim 9, the modification of “assigning a safety measure to the position” as opposed to “assigning a measure of safety to the position” is not clear.  The specification describes the language “a measure of safety” but does not use the language “a safety measure.”  It is unclear if these supposedly refer to the same thing or if there is some difference to the change in the language from that originally filed in the specification.  Claim 10 is not clear for similar reasons.
Claim 10 is indefinite since the “hardware and software components” are undefined in the claims and as such accounting for safety levels of such lacks clarity and distinctness.
Claim 26 is indefinite since it fails to clearly and distinctly set forth the subject matter.  It is unclear what the metes and bounds of “configured to comply with an ASIL A, B, C or D according to ISO 26262 standard” encompasses with respect to the microcontroller.  It is deemed that an artisan would not understand what aspect of a microcontroller is modified such that it complies with the standard so as to know what would and what would not represent infringement.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-10, 12-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (20140097984).
Stevens (20140097984) disclose a system and method for monitoring integrity of GNSS of a vehicle based on a comparison of GNSS location with one or more locations received from at least one other GNSS.  Stevens discloses a system comprising a user equipment navigation receiver 102 that inherently requires an antenna to receive radio wave signals transmitted from GNSS 101, other GNSS 107, and cellular base stations 108, and receives satellite navigation data.  Additionally, an inertial unit 110 is included. The receiver 102 can be implemented in digital electronic circuitry, in computer software, firmware or hardware [0042]+ and thus includes at least one processing unit.  As exemplified in FIG. 3, a first absolute position is provided from a first GNSS location 301 unit and a second absolute position is provided from a second GNSS location 302, wherein the first and second absolute positions are compared 303 and further assessed 305/306/307. Either one of the GNSS location units meets the scope of the safety unit, particularly in light of the implementation in digital electronic circuitry, in computer software, firmware or hardware.  The position information is used as navigation data for the aircraft, i.e a vehicle.  The system may fuse inputs from the GNSS being monitored, another GNSS, signals from known local fixed emitters, user equipment inertial navigation systems, and context and history from previous user equipment navigation paths, make one or more assessments of the integrity of the GNSS based on one or more of the inputs, thus teaching the combination of inertial measurements and GNSS measurements for position determination. As the requirements of ASIL A, B, C, and D are broad and encompass a wide variety of applications, the precision and reliability of the absolute position of the vehicle of Stevens, such as for precision landing, would meet the requirements of ASIL.  The GNSS is encompassed by SBAS, WAAS and EGNOS [0022], and thus encompasses the provision of corrections.  While the exemplary application is to an aircraft [0026], the user equipment is not limited thereto In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  In the instance case, with respect to apparatus claim 18, the safety unit is described by functional language that lacks any structural limitation.  
Claims 1, 2, 7, 12-14, 16, 18-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al (20130176168).
Lo et al (20130176168) disclose an apparatus in FIG. 3 for example, including an antenna 

    PNG
    media_image1.png
    875
    669
    media_image1.png
    Greyscale

310 receiving satellite navigation data signals, a first receiving processor (340, 345, 350) for processing the received signals and outputting a first absolute position to position filter 330, and a safety unit (320, 325, 315) with secure processing of the received signals and outputting a second absolute position to the position filter 330.  The position filter may operate in the position .
Claims 1, 2, 7-10, 12-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dentinger et al (7,283,090).
Dentinger et al disclose an apparatus for receiving satellite navigation signals including an antenna 730 for receiving satellite signals, a first processing unit 405 for processing the satellite navigation signals and a safety unit/second processing unit 450 for secure processing of satellite navigation signals.  FIG. 4 illustrates one embodiment of the levels of possible SPS and PPS cooperative operation, see below,
 
    PNG
    media_image2.png
    428
    583
    media_image2.png
    Greyscale

FIG. 5 exemplifies the method of providing information regarding the validity of the positioning signals by comparing the information from the two units.  FIGs. 7A, 7B, 8A, 8B, 9 and 10 show the various embodiments of the at least one processing unit (SPS) and safety unit (PPS).  The system is also suited for WAAS which suggesting corrections units associated therewith.  Comparing data from the two is encompassed by comparing at various stages of the received signals, whether raw navigation data or position.  Again, as best understood, the 
Claims 1, 2, 12-14, 16-22, and 24 are rejected under 35 U.S.C. 103 as obvious over Roberfroid et al (WO 2015/165908) in view of Coatantiec et al (20120004846).
Roberfroid et al disclose the claimed method and system as definite as exemplified in FIG. 1 and is directed to checking integrity of a satellite navigation system. 

    PNG
    media_image3.png
    602
    910
    media_image3.png
    Greyscale

R represents the reception of satellite navigation signals GNSS1 and GNSS2 (e.g. GPS, GLONASS, GALILEO) wherein a first set of data is provided to a first consolidation module (Niveau 1) and a second set is provided to a second consolidation module (Niveau 2).  The GNSS signals associated with GNSS1 and GNSS2 may comprise different groups of satellites from a same system or groups of satellites from different systems.   The first consolidation module comprises “one or more multi-constellation, multi-fault RAIM type algorithms” as 
While Roberfroid et al teach receiving data from an inertial sensor and determining a navigation solution, e.g. a position, on the basis of navigation data and the inertial data, the combination of information is described so as to “provide a navigation solution by hybridization of the output navigation solution provided by the device D, with data from inertial sensors.”  Thus as understood, one of the navigation solutions provided by the consolidation modules may be combined with inertial sensor data in the output module.  
Coatantiec et al teach the conventionality of hybridizing the satellite data and the inertial data prior to the consolidation algorithm. It would have been obvious to one of ordinary skill in the art to modify Roberfroid et al by combining the inertial data and the satellite navigation data prior to the testing in the test unit in view of Coatantiec et al since applying a known technique to KSR Int' l Co. v. Teleflex Inc.  The dependent claims are shown and/or are obvious to the skilled artisan in view of the combination of references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/ Primary Examiner, Art Unit 3646